DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on 01/28/2021 has been acknowledged. 

Amendment Summary
Claim 1  is amended. 
Claims 2 and 17 are previously canceled

Response to Arguments/Amendment
Applicant’s arguments with respect to the 1, 3-16 and 18-20   have been considered and they are persuasive. A new office action will be submitted with new ground of rejection . The rejection will be withdrawn







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quiros (US 9,674,692 B2) in view of Alperovich (US 6,233,448 B1)


Regarding Claim 1, 16
Quiros discloses  a computer implemented method (See [Abstract]; method form communication with a hotel) comprising:

(See [Abstract]; Column 7, lines (40-55); The mobile communication device can receive, by a network interface, guest registration data for a guest of the hotel);

linking an app executing on a mobile electronic device to the registration (See Fig.7(786, 787); Column 7, lines (56-67); Column 15, lines (15-30); link app to registration);

activating calling features based on the registration (See Column 15, lines (31-40) establish call through PNX using app after registration); and

connecting the app to an external phone system (See (Column 10, lines (58-64); Column 15, lines (40-42); establish call through PBX using app) such that the mobile electronic device (Fig.1(114)) can be used to place phone calls (See (Column 10, lines (58-64); Column 15, lines (40-42); establish call through PBX using app) through the external phone system (Fig.1(112)).


wherein:
              the registration  (See (Column 5, lines (19-47); phone to be registered and configured by interface system)  includes location information for the registration (See (Column 5, lines (19-47); location of hotel); and

Quiros fails to explicitly recite                

wherein activating calling features 
                         based on the registration comprises 

using positioning features of the mobile electronic device to determine 
                     when the mobile electronic device is in proximity to the location information for the registration 

However in an analogous art,
Alperovich  teaches about activating a mobile telephone features when the mobile telephone is at a certain location distance from a target location (See [Abstract]).

Quiros and Alperovich are analogous art because they all pertain to wireless communication system. Quiros teaches about registering a mobile device with a PBX phone system in a hotel.  Alperovich  teaches about activating a mobile telephone features when the mobile telephone is at a certain location distance from a target location Quiros could use Alperovich features in term of allowing the call features when the mobile phone is at a certain position location from the hotel. Therefore it would have been obvious at the time of the filling of the application to combine Quiros and Alperovich as to obtain an efficient flexible mobile communication in a hotel.  




Regarding Claim 3, 18
Quiros and Alperovich teach all the features with respect to Claim 1, 16 and Quiros further teaches

wherein the location information comprises 
                         a location of a hotel (See Column 12, lines (35-49)).


Regarding Claim 4, 19
Quiros and Alperovich teach all the features with respect to Claim 1, 16 and Quiros further teaches

                      wherein:
the registration includes 
                time information for the registration (See Column 7, lines (40-55)), 
        	                        including 
a check-in date (See Column 7, lines (40-55)), and
a check-out date (See Column 7, lines (40-55)),; and

                  activating calling features based on the registration (See Column 7, lines (40-55)) comprises

activating the calling features at the time of the check-in date (See Column 15, lines (4-54); terminating services at time of deregistration).


Regarding Claim 5, 20
Quiros and Alperovich teach all the features with respect to Claim 1, 16 and Quiros further teaches
                       wherein:
activating calling features based on the registration (See Column 7, lines (40-55)) comprises 

activating the calling features when the guest checks in (See Column 15, lines (4-54); terminating call services at time of deregistration).


Regarding Claim 7,
Quiros and Alperovich teach all the features with respect to Claim 1 and Quiros further teaches

deactivating calling features based on the registration (See (Column 15, lines (41-54);’ Column 18, lines (2-21)).


Regarding Claim 8,
Quiros and Alperovich teach all the features with respect to Claim 7 and Quiros further teaches

             wherein:
the registration includes 

time information for the registration (See Column 7, lines (40-55)), 
                 including a check-in date (See Column 7, lines (40-55)) and a check-out date (See Column 7, lines (40-55)); and

deactivating calling features based on the registration ((See Column 7, lines (40-55)), Column 15, lines (40-54)) comprises 

deactivating the calling features at the time of the check-out date ((See Column 7, lines (40-55)), Column 15, lines (40-54)).


Regarding Claim 9,
Quiros and Alperovich teach all the features with respect to Claim 7 and Quiros further teaches


deactivating calling features based on the registration (See Column 15, lines (40-54)) comprises 

deactivating the calling features 
               when the guest checks out (See Column 15, lines (40-54)) or 
               when the guest's room is checked in to a different user (See Column 15, lines (40-54); check-in is related to check-out previous user) .


Regarding Claim 10,
Quiros and Alperovich teach all the features with respect to Claim 7 and Quiros further teaches


deactivating calling features based on the location of the mobile electronic device (See (Column 15, lines (40-54); checking out physically at the hotel)


Regarding Claim 11,
Quiros and Alperovich teach all the features with respect to Claim 1  and Quiros further teaches



connecting the app to an external phone system (See (Column 10, lines (58-64); Column 15, lines (40-42); establish call through PBX using app) such that the mobile electronic device (Fig.1(114)) can be used to place phone calls (See (Column 10, lines (58-64); Column 15, lines (40-42); establish call through PBX using app) through the external phone system (Fig.1(112)).
comprises

using a session initiation protocol to couple the mobile electronic device to the external phone system (See (Column 4, line 49 to Column 5, line 9); Column 6, line 63 to Column 7, line 14); Column 9, (lines (58-67);  Column 11, line 66 to Column 12, line 3);  Calls are established using session IP over internet network).


Regarding Claim 12,
Quiros and Alperovich teach all the features with respect to Claim 11 and Quiros further teaches
            wherein the external phone system is a public branch exchange (PBX) system (See (Column 4, line 49 to Column 5, line 9); Column 6, line 63 to Column 7, line 14); Column 9, (lines (58-67);  Column 11, line 66 to Column 12, line 3);  external phone system is PBX)..


Regarding Claim 13,
Quiros and Alperovich teach all the features with respect to Claim 1 and Quiros further teaches
                 wherein the guest is located at a hotel (See Column 3, lines (35-67)) and the external phone system is the hotel's PBX system (See Column 4, lines (1-10); Column 5, lines(19-34)).


Regarding Claim 15,
Quiros and Alperovich teach all the features with respect to Claim 1 and Quiros further teaches

connecting the app to an external phone system (See Column 5, lines (19-47); configuration of app with external phone system)
                      such that the mobile electronic device can be used to receive phone calls through the external phone system based on the guest's registration information (See Column 10, line (44-64); calls is performed with the mobile phone through the external phone system).


Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over  Quiros (US 9674692 B2) in view of Alperovich (US 6,233,448 B1) and further in view of Hayward (US 2004/0025053 A1).

Regarding Claim 6,
Quiros  and Alperovich teach all the features with respect to Claim 1 and Quiros further teaches
receiving a registration for a guest  (See [Abstract]; Column 7, lines (40-55);
The mobile communication device can receive, by a network interface, guest registration data for a guest of the hotel);

linking an app executing on a mobile electronic device to the registration  (See
Fig.7(786, 787); Column 7, lines (56-67); Column 15, lines (15-30); link app to registration);;

activating calling features based on the registration (See Column 15, lines (31-
40) establish call through PNX using app after registration); and


connecting the app to an external phone system (See (Column 10, lines (58-
64); Column 15, lines (40-42); establish call through PBX using app) such that the mobile electronic device (Fig.1(114)) can be used to place phone calls (See (Column 10, lines (58-64); Column 15, lines (40-42); establish call through PBX using app) through the external phone system (Fig.1 (112)).

                 wherein activating calling features  (See Column 15, lines (31-40) establish call through PNX using app after registration)
                          based on the registration  (See Column 15, lines (31-40) establish call through PNX using app after registration) comprises 

activating the calling features  (See Column 15, lines (31-40) establish call through PNX using app after registration)
when the registration is completed (See Fig.7(788); Column 15, lines (15-40);established call with phone extensions). 


But Quiros and Alperovich fail to explicitly recite
activating the calling features  
                  when the guest uses the mobile electronic device to unlock a room assigned to the guest.


However in an analogous art,
Hayward teaches about mobile device opening room hotel door after check-in a hotel (See [0084]).


Quiros, Alperovich and Hayward are analogous art because they all pertain to wireless communication system. Quiros teaches about registering a mobile device with a PBX phone system in a hotel.  Hayward teaches about mobile device opening room hotel door after check-in a hotel. Quiros and Alperovich could use Hayward features in term of allowing the call features after registration when the user is able to open the room door with the mobile device representing the first entrance by this user and starting the call features with this trigger. This additional logic can be part of the configuration. Therefore it would have been obvious at the time of the filling of the application to combine Quiros, Alperovich and Hayward as to obtain an efficient flexible mobile communication in a hotel.  



Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Quiros (US 9674692 B2) in view of Alperovich (US 6,233,448 B1) and further in view of Examiner Official Notice


Regarding Claim 14,
Quiros  and Alperovich teach all the features with respect to Claim 1 

Quiros and Alperovich fail to explicitly recite

wherein the guest is located at a hospital and the external phone system is the hospital's PBX system 

Examiner takes Official Notice in that the system can be installed in any facility with phone system including hospital.

Therefore It would have been obvious that the above features can be installed in any building structure such as a hotel as recited by Quiros (See Column 3, lines (35-67)). Therefore it would have been obvious to one of ordinary skill at the time of the filling of the application to suggest the above features of providing the calling features in a hospital just as the hotel..

(However, the above limitation does not add any weight to the claim as the location of the system does not add any functionality to the method claim. But for compact prosecution the location hospital can be substitute to a hotel location and treated as is)






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GARY LAFONTANT/Examiner, Art Unit 2646